Citation Nr: 0313831	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  93-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ADT), 
including from June 11, 1988, to June 25, 1988.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1992 rating decision of 
the St. Paul, Minnesota RO.  The appellant appealed the 
denial to the Board.

In an April 1997 decision, the Board denied the appellant's 
appeal.  The appellant, in turn, appealed this denial to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).

In September 1998, the Court issued an order that granted a 
Joint Motion for Remand and for a Suspension of Proceedings, 
vacated the Board's April 1997 decision and remanded the 
matter to the Board for action in compliance with the motion.

Thereafter, in a May 2002 decision, the Board denied the 
appellant's appeal.  The appellant also appealed this 
decision.  In February 2003, the Court issued an order which 
granted a Joint Motion to Remand and to Suspend Further 
Proceedings, vacated the Board's May 2002 decision and 
remanded the matter to the Board for action in compliance 
with the motion. 


REMAND

Following a review of the record, the Board finds that a 
remand of this matter is required to comply with the Court's 
order.

By way of historical background, the Board notes that the 
appellant acknowledges that he had chronic back disability 
prior to a period of ADT in June 1988.  Service medical 
records dated in June 1988 disclose that the appellant 
injured his back when he fell off a truck during ADT.  The 
initial assessment was musculo-ligamentous strain with a 
subsequent diagnosis of back strain.  An X-ray study at that 
time, when compared to an X-ray study in 1984, revealed 
progressive degenerative bone and disc disease at the L3-4 
level.  There was also progressive disc degenerative disease 
at L5-S1 and some reversal of curve consistent with muscle 
irritation.  However, no compression fractures were 
identified in the lumbar region.  There was slight variation 
in the anterior cortical pattern of T10 and 11 with minimal 
convexity in the mid region; however, the radiologist felt 
that such pathology was present in 1984 and that it suggested 
developmental variation.  The sacroiliac joints appeared 
normal.  Minimal compression could not be ruled out.  In 
February 1989, the appellant was seen again for low back pain 
while on ADT.  He subsequently was treated at a private 
hospital in July 1991 after sustaining a work-related back 
injury.  The diagnosis was lumbar strain.  The appellant has 
since sought ongoing treatment for a low back disability, 
diagnosed as degenerative disc disease, degenerative 
spondylosis and degenerative facet arthropathy of the lumbar 
spine.

It is the appellant's contention that his pre-existing back 
disability was aggravated by trauma sustained during the 
period of ADT in June 1988.

In February 2003, the Court remanded the appellant's claim to 
the Board in accordance with a Joint Motion to Remand and to 
Suspend Further Proceedings filed earlier that same month.  
In the Joint Motion, it was noted that remand was required 
for readjudication based upon consideration of the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), specifically 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2002), enacted during the pendency of 
the appellant's appeal.)  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Following its review of the record, the Board has determined 
that further RO action is required to comply with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
appellant which provides the notice 
required under 38 U.S.C.A. § 5103(a).  In 
this letter the appellant should be 
informed that the evidence necessary to 
substantiate his claim is medical 
evidence establishing that it is at least 
as likely as not that the injury of his 
back in June 1988 either caused current 
disability of his back or resulted in a 
permanent increase in severity of a pre-
existing disability of his back.  He 
should also be informed that he should 
submit a statement from a physician and 
any other medical evidence which tends to 
show that the June 1988 injury either 
caused current back disability or 
resulted in permanent increase in 
severity of a pre-existing back 
disability.  In addition, the RO should 
inform the appellant that if he provides 
sufficient identifying information and 
any necessary authorization, it will 
attempt to obtain pertinent medical 
evidence, such as medical records, on his 
behalf.  Finally, the RO should inform 
the appellant that the evidence and 
information submitted in response to the 
RO's letter must be received within one 
year of the date of the RO's letter.

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the appellant.  

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)





4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




